DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see pages 2-3 of the remarks filed 12/4/2020, with respect to the rejection of claim 19 under 35 USC 112(b) have been fully considered and are persuasive in view of the cited sections of the “Handbook of fibre rope technology”.  The rejection of claim 19 under 35 USC 112(b) has been withdrawn. 

Applicant’s arguments, see pages 5-6 of the remarks filed 12/4/2020, with respect to the rejection of claims 15-29 under 35 USC 103(a) have been fully considered and are persuasive.  The rejection of claims 15-29 under 35 USC 103(a) has been withdrawn. 

Applicant's arguments filed 12/4/2020 with respect to claims 13-14 have been fully considered but they are not persuasive. Applicant argues that the claims require a curved unitary section that is cross-sectionally concave, while Cernak (WO 2002/095115 A1, hereafter ‘115) teaches a unitary section which is either flat or cross-sectionally convex. This is not found persuasive because, while Cernak ‘115 does not .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cernak (WO 2002/095115 A1, hereafter ‘115).
Claim 13: Cernak ‘115 teaches an elongated object made by a plasma process (abstract) the plasma process comprising:
	applying a potential difference between electrodes of an electrode structure to generate a plasma process (abstract, Examples 1 and 7-9), and
	providing the elongated object in a guiding structure with a unitary section associated with the electrode structure (Examples 1 and 7-9),
	wherein the electrode structure comprises a dielectric body with a curved section integrated with the unitary section (Fig. 2, pg 5 paragraphs 1-5) and at least one electrode embedded in the dielectric body (Fig. 2).

	With respect to claim 13, Cernak ‘115 does not explicitly teach that the curved dielectric is cross-sectionally concave.
	However, the claimed object and the object taught by Cernak ‘115 differ only in the curvature of the dielectric, and it has been held that changes in shape are obvious in the absence of evidence indicating that said shape is significant. See MPEP 214.04.IV.B.

	Claim 14: Cernak ‘115 teaches an elongated object treated by an apparatus using a plasma process (abstract), the apparatus comprising:
	a guiding structure for guiding the elongated object (Examples 1 and 7-9),

	wherein the electrode structure comprises a dielectric body with a curved section integrated with the unitary section (Fig. 2, pg 5 paragraphs 1-5) and at least one electrode embedded in the dielectric body (Fig. 2).

With respect to claim 14, Cernak ‘115 does not explicitly teach that the curved dielectric is cross-sectionally concave.
	However, the claimed object and the object taught by Cernak ‘115 differ only in the curvature of the dielectric, and it has been held that changes in shape are obvious in the absence of evidence indicating that said shape is significant. See MPEP 214.04.IV.B.

Allowable Subject Matter
Claims 15-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or render obvious an elongate object comprising polyethylene yarn which is free of spin finish and which has been treated by a plasma generated between electrodes of a planar electrode structure so as to exhibit an increased surface energy as to the context of claim 15.
The prior art fails to teach or render obvious an elongate object having increased surface energy and adhesion bonding to a polymeric matrix which is made by a process .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713